Citation Nr: 0423730	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-02 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation of 100 percent for prostate 
cancer for the period May 1, 1994, to November 6, 1996, for 
accrued benefits purposes.

2.  Entitlement to an effective date earlier than December 5, 
2000, for a grant of special monthly compensation (SMC) under 
the provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i) on account of prostate cancer rated 100 percent 
disabling and being housebound for accrued benefits purposes.

3.  Entitlement to an effective date earlier than December 5, 
2000, for a grant of SMC under the provisions of 38 U.S.C.A. 
§ 1114 and 38 C.F.R. § 3.350(f)(4) for accrued benefits 
purposes.




ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946, from October 1949 to January 1953, and from January 
1955 to June 1970.  He died in April 2001.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2001 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for the cause 
of the veteran's death.  In a July 2001 notification letter, 
the RO informed the appellant that she was entitled to a 
monetary benefit effective April 1, 2001, due to an initial 
award of dependency and indemnity (DIC) benefits but that she 
was entitled to an a accrued benefit of the last month of the 
veteran's monthly benefit which was a greater benefit than 
DIC for April 2001.  

The Board notes with regard to SMC that, at the time of his 
death, the veteran was in receipt of SMC from November 6, 
1997, under the provisions of 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of loss of a creative organ.  
The veteran was also in receipt of SMC from December 5, 2000, 
under the provisions of 38 U.S.C.A. § 1114(s) and 
38 C.F.R. § 3.350(i) on account of prostate cancer rated 100 
percent disabling and being housebound.  He was also in 
receipt of SMC from January 5, 2001, under the provisions of 
38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) on account of 
a need for regular aid and attendance.  A rating decision in 
December 2001 granted entitlement to SMC from December 5, 
2000, under the provisions of 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(4) at the rate equal to subsection (m) 
on account of service-connected bone metastases secondary to 
prostate cancer and a need for aid and attendance with the 
additional disability of prostate cancer independently 
ratable at 100 percent for accrued benefits purposes.  The 
Board notes that, although the RO did not certify as an issue 
on appeal the issue of entitlement to an effective date 
earlier than December 5, 2000, for a grant of SMC under the 
provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) 
on account of prostate cancer rated 100 percent disabling and 
being housebound for accrued benefits purposes, the veteran 
had a claim for that benefit pending at his death, the 
appellant's notice of disagreement received in August 2001 
encompassed this issue, the statement of the case furnished 
in December 2001 stated reasons for the denial of the 
benefit, and the appellant's substantive appeal received in 
January 2002 specifically mentioned her continued 
disagreement with the RO's determination on that issue.  
Therefore, the Board finds that the issues on appeal are as 
stated on the first page of this decision.  38 C.F.R. §§ 
20.200, 20.201, 20.202 (2003). 

The Board also notes that, in May 2001, the appellant filed 
VA Form 21-534, "Application For Dependency and Indemnity 
Compensation, Death Pension And Accrued Benefits By A 
Surviving Spouse Or Child (Including Death Compensation If 
Applicable)."  As discussed further below, generally, for a 
survivor to be entitled to accrued benefits, the veteran must 
have had a claim pending at the time of his death or have 
been entitled to benefits, accrued and unpaid, under an 
existing rating or decision.  See Jones v. West, 136 F.3d. 
1296, 1299 (Fed. Cir. 1998).  At his death in April 2001, the 
veteran had a pending claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD), which 
claim had been remanded by the Board to the RO in February 
2001 for further development of the evidence.  Since the 
veteran's death, the RO has not adjudicated a claim by the 
appellant for service connection for PTSD for accrued 
benefits purposes.  That claim continues to be referred to 
the RO for appropriate action.  




FINDINGS OF FACT

1.  After radiation therapy for the veteran's prostate cancer 
was completed on April 30, 1993, there was no local 
reoccurrence or metastasis of the disease prior to November 
5, 1996.

2.  Evidence of record at the time of the veteran's death did 
not show that he was housebound by reason of service-
connected disability prior to December 5, 2000.

3. Evidence of record at the time of the veteran's death did 
not show that, prior to December 5, 2000, in addition to 
prostate cancer evaluated as 100 percent disabling, he had 
another service-connected disability independently ratable as 
100 percent disabling and that he required regular aid and 
attendance due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation of 100 percent for prostate 
cancer for the period May 1, 1994, to November 6, 1996, for 
accrued benefits purposes is not warranted.  38 U.S.C.A. 
§§ 1155, 5107, 5121 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (1993, 2003); 38 C.F.R. § 3.1000 (2003).

2.  Entitlement to an effective date earlier than December 5, 
2000, for a grant of SMC under the provisions of 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) on account of prostate 
cancer rated 100 percent disabling and being housebound for 
accrued benefits purposes is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  

3.  Entitlement to an effective date earlier than December 5, 
2000, for a grant of SMC under the provisions of 38 U.S.C.A. 
§ 1114 (West 2002) and 38 C.F.R. § 3.350(f)(4) (2003) for 
accrued benefits purposes is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

An RO letter in June 2001, prior to the adjudication of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, advised her that, pursuant 
to the VCAA, VA was required to make reasonable efforts to 
help her obtain records which were relevant to her claim and 
to notify her when VA was unsuccessful in obtaining the 
records.  The RO's letter also advised the appellant that 
ultimately it was her responsibility to provide 
information/evidence to support her claim.  

A statement of the case furnished to the appellant in 
December 2001 provided laws and regulations concerning the 
evaluation of malignant neoplasms of the genitourinary 
system, effective dates, and accrued benefits.  With regard 
to accrued benefits, the appellant was advised of the 
provisions of 38 U.S.C.A. § 5121, 38 C.F.R. § 3.1000, which 
state that accrued benefits must be based on ratings or 
decisions which existed at the time of the veteran's death or 
on evidence in the file at the veteran's date of death.  The 
statement of the case informed the appellant of the reasons 
that entitlement to SMC at the (m) level was being authorized 
under 38 C.F.R. § 3.350(f)(4) for accrued benefits purposes 
effective December 5, 2000, and the reasons why her claim for 
additional accrued benefits was not being granted.

An RO letter in July 2003 informed the appellant of the 
evidence received by VA in connection with her accrued 
benefits claims and notified her that VA would attempt to 
obtain any evidence which she identified as available.  A 
supplemental statement of the case furnished in March 2004 
set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims, advised the appellant of the additional evidence 
which the RO had considered, and notified her of the reasons 
for the determinations made.  

Although the appellant's accrued benefits claims are decided 
on the evidence in the veteran's claims file at his death, VA 
nevertheless afforded the appellant an opportunity to submit 
additional evidence in support of her claims, and she 
presented statement by several individuals in addition to her 
own statements.  In August 2003 and May 2004 statements, the 
appellant stated that she had no further evidence for VA's 
consideration.  The appellant was also given ample 
opportunity to submit argument in support of her appeal.  

Based on the particular facts of this case, in particular the 
fact that the accrued benefits claims must be based on 
evidence of record at the time of the veteran's death, and 
given the fact that VA provided notice to the appellant of 
such, VA has complied with the duties to notify and assist 
the appellant pursuant to the VCAA.

II.  Legal Criteria

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000 (2003).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

38 C.F.R. § 4.115b, Diagnostic Code 7528, pertaining to 
malignancy of the genitourinary system, was amended effective 
February 17, 1994.  See 59 Fed. Reg. 2527 (Jan. 18, 1994).

Prior to February 17, 1994, Diagnostic Code 7528 provided 
that an evaluation of 100 percent was warranted for new 
growths, malignant, of any specified part of the 
genitourinary system.  Note: The rating under code 7528 will 
be continued for one year following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  At this point, if there has been no 
local recurrence or metastases, the rating will be made on 
residuals, minimum rating 10 percent. 

Effective February 17, 1994, Diagnostic Code 7528 provides 
that an evaluation of 100 percent is warranted for malignant 
neoplasms of the genitourinary system.  Note--Following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

38 U.S.C.A. § 1114(s) provides that SMC is payable if the 
veteran has a service-connected disability rated as total and 
(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent or more or 
(2) by reason of such veteran's service-connected disability 
or disabilities is permanently housebound.  For the purposes 
of this subsection, the requirement of "permanently 
housebound" will be considered to have been met when the 
veteran is substantially confined to such veteran's house 
(ward or clinical areas, if institutionalized) or immediate 
premises due to a service-connected disability or 
disabilities which it is reasonably certain will remain 
throughout such veteran's lifetime.

38 C.F.R. § 3.350, pertaining to SMC ratings, provides that 
the rates of SMC stated in such section are those provided 
under 38 U.S.C. 1114.

    (i) Total plus 60 percent, or housebound; 38 U.S.C. 
1114(s).  The special monthly compensation provided by 38 
U.S.C. 1114(s) is payable where the veteran has a single 
service-connected disability rated as 100 percent and,
    (1) Has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or
    (2) Is permanently housebound by reason of service-
connected disability or disabilities. This requirement is met 
when the veteran is substantially confined as a direct result 
of service-connected disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime. 

38 C.F.R. § 3.350(b).  Ratings under 38 U.S.C. 1114(l).  The 
SMC provided by 38 U.S.C. 1114(l) is payable for anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness in both eyes with visual acuity of 5/200 or less or 
being permanently bedridden or so helpless as to be in need 
of regular aid and attendance.
    (1) Extremities.  The criteria for loss and loss of use 
of an extremity contained in paragraph (a)(2) of this section 
are applicable.
    (2) Eyes, bilateral.  5/200 visual acuity or less 
bilaterally qualifies for entitlement under 38 U.S.C. 
1114(l).  However, evaluation of 5/200 based on acuity in 
excess of that degree but less than 10/200 (Sec. 4.83 of this 
chapter), does not qualify.  Concentric contraction of the 
field of vision beyond 5 degrees in both eyes is the 
equivalent of 5/200 visual acuity.
    (3) Need for aid and attendance. The criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance are contained in Sec. 3.352(a).
    (4) Permanently bedridden. The criteria for rating are 
contained in Sec. 3.352(a). Where possible, determinations 
should be on the basis of permanently bedridden rather than 
for need of aid and attendance (except where 38 U.S.C. 
1114(r) is involved) to avoid reduction during 
hospitalization where aid and attendance is provided in kind.

38 C.F.R. § 3.352(a): Basic criteria for regular aid and 
attendance and permanently bedridden.  The following will be 
accorded consideration in determining the need for regular 
aid and attendance (Sec. 3.351(c)(3): inability of claimant 
to dress or undress himself (herself), or to keep himself 
(herself) ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment. 
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed. The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.

38 U.S.C.A. § 1114(p) provides that, in the event that the 
veteran's service connected disabilities exceed the 
requirements for any of the rates prescribed in this section, 
the Secretary may allow the next higher rate or an 
intermediate rate, to a maximum rate permitted.

38 C.F.R. § 3.350(f)(4): Additional independent 100 percent 
ratings. In addition to the statutory rates payable under 38 
U.S.C. 1114 (l) through (n) and the intermediate or next 
higher rate provisions outlined above additional single 
permanent disability independently ratable at 100 percent 
apart from any consideration of individual unemployability 
will afford entitlement to the next higher statutory rate 
under 38 U.S.C. 1114 or if already entitled to an 
intermediate rate to the next higher intermediate rate, but 
in no event higher than the rate for (o). In the application 
of this subparagraph the single permanent disability 
independently ratable at 100 percent must be separate and 
distinct and involve different anatomical segments or bodily 
systems from the conditions establishing entitlement under 38 
U.S.C. 1114 (l) through (n) or the intermediate rate 
provisions outlined above.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  
 
III.  Factual Background and Analysis

A. Evaluation of Prostate Cancer for Accrued Benefits 
Purposes

Records of a private physician reveal that, in February 1993, 
the veteran underwent  a needle biopsy of his prostate gland.  
The microscopic diagnosis on pathological examination was 
well-differentiated adenocarcinoma (cancer) of the prostate 
gland.  The private physician's plan was a course of 
radiotherapy which, it was hoped, would eliminate the cancer.  
The radiation began in early March 1993 and was completed on 
April 30, 1993.  The veteran asserted a claim of entitlement 
to service connection for prostate cancer in April 1993.

38 C.F.R. § 3.309(e), pertaining to presumptive service 
connection for disease associated with exposure to certain 
herbicide agents by Vietnam veterans was amended to include 
prostate cancer as such disease.  See 61 Fed. Reg. 57,589 
(Nov. 7, 1996).  A Board decision in November 1996 granted 
the veteran's claim for service connection for prostate 
cancer as a result of exposure to herbicides.  In October 
2000, VA's General Counsel advised the RO that, pursuant to 
the Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II), the effective date of the grant of service connection 
for prostate cancer should be the date of the veteran's April 
1993 claim or the date the disability arose, whichever was 
later.  In an October 2000 rating decision, the RO assigned 
an evaluation of 100 percent under Diagnostic Code 7528 
effective April 19, 1993, the date of claim, a non-
compensable (zero percent) evaluation from May 1, 1994, and 
an evaluation of 100 percent from November 5, 1996.  The 
initial 100 percent evaluation was continued for one year 
after completion of the veteran's radiation therapy for 
prostate cancer on April 30, 1993, under Diagnostic Code 7528 
and the Note to same in effect as of April 1993, which 
provided that the 100 percent evaluation was to continue for 
a period of one year after completion of X-ray therapy.  As 
discussed below, an evaluation of 100 percent for prostate 
cancer was restored effective November 5, 1996, on the basis 
of local reoccurrence of the veteran's prostate cancer.

The appellant contends that the veteran's prostate cancer was 
an active disease from the time of the initial diagnosis in 
February 1993 and up and until his death in April 2001.  
However, the medical evidence of record does not show that 
the veteran's treating physician considered the veteran's 
prostate cancer to have been active during that entire period 
of time.  After cessation of radiation treatment in April 
1993, the veteran's treating physician monitored the 
veteran's PSA (prostate specific antigen) levels and 
performed clinical examinations of his prostate gland on a 
regular basis.  In June 1993, the treating physician noted 
that clinically there was no obvious evidence of disease.  In 
October 1993, he noted that the veteran had no symptoms to 
suggest tumor recurrence.  In April 1994, he noted that he 
did not find any evidence of disease.  In October 1995, he 
noted that he found no evidence of active prostate disease.  
On November 5, 1996, the treating physician noted that the 
veteran was doing well and had no symptoms to suggest 
recurrent disease.  However, he also noted that the veteran's 
PSA had risen from 1.7 in October 1995 to 2.2 and that this 
rise was "worrisome."  In November 1997, the treating 
physician noted that the veteran had not had any symptoms 
that would suggest tumor recurrence or metastasis.  In May 
1998, the treating physician noted that the veteran's PSA was 
7.0 and that it appeared that there was recurrent disease or 
metatastic disease.

As noted above, the RO liberally restored the evaluation of 
100 percent for prostate cancer as of November 6, 1996, the 
day after the veteran's treating physician reported that the 
veteran's PSA level was "worrisome" but did not actually 
find recurrence or metastasis of the veteran's prostate 
cancer.  There is no competent medical evidence whatsoever 
that, prior to November 5, 1996, the veteran had had active 
prostate cancer subsequent to cessation of treatment April 
30, 1993, or had experienced local reoccurrence or metastasis 
of prostate cancer.  The Board must, therefore, conclude that 
there is no basis under Diagnostic Code 7528 to allow an 
evaluation of 100 percent for prostate cancer for the period 
May 1, 1994, to November 6, 1996, for accrued benefits 
purposes.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528 (1993, 2003); 
38 C.F.R. § 3.1000 (2003).

B.  Earlier Effective Date for SMC for Accrued Benefits 
Purposes

The appellant is seeking an earlier effective date for grants 
of SMC for accrued benefits purposes.  By law, the proper 
effective date of a grant of SMC for accrued benefits 
purposes is the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
As discussed below, the Board finds in this case that 
entitlement to SMC for accrued benefits purposes did not 
arise prior to December 5, 2000, the date assigned by the RO.

With regard to the issue of entitlement to an effective date 
earlier than December 5, 2000, for a grant of SMC under the 
provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) 
on account of prostate cancer rated 100 percent disabling and 
being housebound for accrued benefits purposes, the appellant 
contends that the effective date of the grant of SMC should 
be as of the date of the veteran's claim for SMC on account 
of housebound status, which was received on May 9, 2000.  In 
view of the fact that, prior to his death, the veteran was in 
receipt of an evaluation of 100 percent for prostate cancer 
from November 6, 1996, his entitlement to SMC under the 
provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) 
arose when he became entitled to SMC on account of housebound 
status.

The appellant contends that the veteran was entitled to SMC 
on account of housebound status at the time a private 
physician found him to be "homebound." The private 
physician's statement, dated April 27, 2000, was on a 
prescription form and stated in full, "[The veteran] is 
homebound for last 3 months [with] terminal cardiomyopathy."  
The Board emphasizes that service connection was not in 
effect for cardiomyopathy or other cardiovascular disease 
during the veteran's lifetime.  (The rating decision in 
October 2000 denied the veteran's claim of entitlement to 
service connection for heart disease.  Prior to his death, 
the veteran did not file a notice of disagreement with that 
determination.  Consequently, a claim by the veteran for 
service connection for cardiomyopathy or other cardiovascular 
disease was not pending at his death.)  Entitlement to SMC on 
account of housebound status requires that the veteran's 
confinement to his home or immediate premises be necessitated 
by a service-connected disability or disabilities.  Because 
cardiomyopathy was not a service-connected disability, the 
private physician's April 2000 statement does not provide a 
basis to find that the veteran was entitled to SMC on account 
of housebound status prior to December 5, 2000.  
38 C.F.R. § 3.350(i).

On December 5, 2000, the veteran was visited at his home by a 
VA kinesiotherapist to evaluate his functional status.  She 
reported that the veteran left his home only for medical care 
and that leaving his home required considerable or taxing 
efforts and that his primary diagnosis was prostate cancer 
with metastases.  Prior to December 5, 2000, however, no 
health care professional had made a finding or offered an 
opinion that the veteran was housebound by reason of service-
connected disability.  

Competent medical evidence is required to show that the 
veteran was housebound by reason of service-connected 
disability.  38 C.F.R. § 3.159(a)(1).  Furthermore, for an 
accrued benefits claim, such competent medical evidence must 
have been in the file at the time of the veteran's death.  
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  The appellant 
stated in her August 2001 notice of disagreement that the 
veteran had been "on hospice care" as early as March 1, 
2000.  In March 2002, statements were received from the 
veteran's three children to the effect that he was housebound 
by reason of service connected prostate cancer starting in 
December 1999.  A statement was also received from a friend 
of one of the veteran's daughters who said that the veteran 
was housebound as of January 2000.  As laypersons, however, 
the appellant, the veteran's children, and the family friend 
are not qualified to offer an opinion on a question requiring 
medical judgment, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In any event, their statements in this regard 
were not in the file at the time of the veteran's death and 
thus may not provide a basis to find that the veteran was 
housebound due to service connected disability earlier than 
December 5, 2000, for accrued benefits purposes.  38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000.  

Also in March 2002, a statement was received from the private 
physician who had provided the earlier April 2000 statement.  
(Although the statement received from the physician in March 
2002 was dated March 1, 2001, the Board notes that from its 
terms it must have been prepared and signed in March 2002.)  
The physician stated that the veteran had been homebound from 
April 27, 2000, until his death in April 2001 and that he 
died from end-stage cardiomyopathy and prostate cancer.  
While this statement would have been pertinent evidence on an 
accrued benefits claim had it been in the file at the time of 
the veteran's death, because the statement was not received 
by VA until almost a year after the veteran's death, it does 
not provide a basis for allowance of the appellant's accrued 
benefits claim.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.    

The Board must, therefore, conclude that the veteran's 
entitlement to SMC on account of housebound status did not 
arise prior to December 5, 2000.  It thus follows that 
entitlement to SMC under the provisions of 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) on account of prostate 
cancer rated 100 percent disabling and being housebound for 
accrued benefits purposes did not arise earlier than 
December 5, 2000, so the claim for an earlier effective date 
for that benefit must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

With regard to the issue of entitlement to an effective date 
earlier than December 5, 2000, for a grant of SMC under the 
provisions of 38 U.S.C.A. § 1114 (West 2002) and 38 C.F.R. 
§ 3.350(f)(4) (2003) for accrued benefits purposes, the Board 
notes that entitlement to this level of SMC is predicated on 
entitlement to three other benefits: a service-connected 
disability rated as 100 percent disabling; a second service-
connected disability independently ratable as 100 percent 
disabling; and SMC on account of a need for regular aid and 
attendance.  In the veteran's case, entitlement to all three 
benefits on which the grant of a higher level of SMC is 
premised did not arise earlier than December 5, 2000, as 
explained below.

Prior to his death, the veteran was entitled to an evaluation 
of 100 percent for prostate cancer from November 6, 1996.  
With regard to the veteran's need for regular aid and 
attendance, on December 5, 2000, the VA kinesiotherapist who 
visited the veteran found that: all of the veteran's ADLs 
[activities of daily living] were done with the assistance of 
the appellant, his wife; his ambulation was with a walker or 
cane and assistance; and all transfers were done with 
assistance.  As shown in the evidence of record at the time 
of the veteran's death, no health care professional had 
reported that due to service-connected disability the veteran 
required regular aid and attendance earlier than December 5, 
2000.   

With regard to a second service-connected disability 
independently ratable as 100 percent disabling, on December 
19, 2000, a VA home-based primary care physician reported 
that it was apparent from the veteran's history and 
laboratory studies that his prostate cancer had metastasized 
to the bone.   There was no competent medical evidence of 
record at the time of the veteran's death showing that 
prostate cancer had metastasized to the bone earlier than 
December 2000 or otherwise showing the existence of a 
service-connected disability independently ratable at 100 
percent.  Thus, the veteran was not entitled to the three 
benefits on which the grant of SMC under the provisions of 
38 U.S.C.A. § 1114 (West 2002) and 38 C.F.R. § 3.350(f)(4) 
(2003) for accrued benefits purposes is based prior to 
December 5, 2000, and the claim for an earlier effective date 
for that benefit must be denied.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an evaluation of 100 percent for prostate 
cancer for the period May 1, 1994, to November 6, 1996, for 
accrued benefits purposes, is denied.

Entitlement to an effective date earlier than December 5, 
2000, for a grant of special monthly compensation (SMC) under 
the provisions of 38 U.S.C.A. § 1114(s) and 38 C.F.R. 
§ 3.350(i) on account of prostate cancer rated 100 percent 
disabling and being housebound for accrued benefits purposes 
is denied.

Entitlement to an effective date earlier than December 5, 
2000, for a grant of SMC under the provisions of 38 U.S.C.A. 
§ 1114 (West 2002) and 38 C.F.R. § 3.350(f)(4) (2003) for 
accrued benefits purposes is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



